 
 
Exhibit 10.1
 
Mettler-Toledo International Inc.
2007 Share Purchase Plan
(November 1, 2007)


1.  Purpose of the Plan.  This Share Purchase Plan sets out the conditions under
which certain employees of Mettler-Toledo International Inc. (MTII) may purchase
shares of MTII using the bonus payable under the POBS Plus Incentive System for
Members of the Group Management of METTLER TOLEDO (POBS Plus Bonus Plan).


2.  Administration.  The Share Purchase Plan will be administered by the
Compensation Committee of the Board of Directors of MTII.  The Compensation
Committee has full power and authority to establish such rules and regulations
as it may deem appropriate for the administration and operation of the Share
Purchase Plan.  The Compensation Committee may make determinations and
interpretations relating to the Share Purchase Plan in its sole discretion, and
its decisions shall be binding upon all participants.


3.  Participants.  Employees who participate in the POBS Plus Bonus Plan shall
be eligible to participate in the Share Purchase Plan, subject to Compensation
Committee approval.


4.  Annual Election.  Each year participants shall send a written election to
the Corporate Secretary within two weeks following the announcement of MTII’s
full-year financial results, specifying what amount of their POBS Plus bonus
they are requesting be used to purchase MTII shares pursuant to this Share
Purchase Plan.  The purchase of shares pursuant to each such election shall be
subject to the prior approval of the Compensation Committee.


5.  Share Issuance.  Shares approved for issuance by the Compensation Committee
will be issued on the date that the POBS Plus bonus would otherwise have been
paid to the participant.  The issue price for the shares shall be equal to the
NYSE closing price of the date of issuance.  No fractional shares will be
issued.


6.  Restrictions on Shares.  All shares issued pursuant to this Share Purchase
Plan shall be restricted for a period of five years from the date of issuance,
during which time they may not be sold, assigned, transferred or otherwise
disposed of, nor may they be pledged or otherwise hypothecated.  This
restriction shall apply notwithstanding the earlier termination of a
participant’s employment with MTII, other than termination due to death or
disability.  During the restricted period, shares will be held in book-entry
form in an account maintained by or on behalf of MTII on behalf of each
participant.  Participants will have all of the rights of a stockholder with
respect to such shares, including the right to vote the shares and to receive
all dividends or other distributions paid or made with respect thereto.


7.  No Right to Continued Employment.  This Share Purchase Plan does not confer
upon any participant any right to continued employment, and nothing in this
Share Purchase Plan shall interfere with or limit in any way MTII’s right to
terminate a participant’s employment.


8.  Taxation.  Income taxes, including capital gains taxes, if any, due upon the
issuance or sale of shares are the obligation of each participant.  Social
security contributions due upon the issuance of shares are shared equally
between MTII and the participant.  Each participant agrees to pay to MTII, prior
to any share issuance, the federal, state and local income taxes and other
amounts as may be required by law to be withheld by MTII.


9.  Amendment and Termination.  The Board of Directors of MTII may at any time
in its sole discretion terminate this Share Purchase Plan or make such
amendments or modifications as it deems advisable.


10.  Applicable Law; Disputes.  The validity, interpretation, construction and
performance of this Share Purchase Plan shall be subject to and governed by
Swiss law, without giving effect to the conflicts of laws principles
thereof.  Any dispute or disagreement which may arise under, or as a result of,
or in any way relate to, the interpretation, construction or application of this
Share Purchase Plan shall be determined by the Compensation Committee.